Citation Nr: 0800975	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-40 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a low 
back injury.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for double vision.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1984 to September 1984 and from October 1984 to April 
1988.  He also had periods of active duty for training, 
including from May 1977 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Board asked the veteran to clarify his 
request for a hearing before the Board.  As the veteran did 
not respond, the request for hearing is deemed withdrawn.  38 
C.F.R. § 20.704.

The application to reopen the claim of service connection for 
double vision is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. In a decision in May 1999, the Board denied the claim of 
service connection for a back disability, claimed as a low 
back injury.

2. The additional evidence presented since the Board decision 
of May 1999, denying the claim of service connection for a 
back disability, claimed as a low back injury, is either 
cumulative of evidence previously considered, or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and 
the evidence does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1. The decision of the Board in May 1999, denying service 
connection for a back disability, claimed as a low back 
injury, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1100 (2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for residuals of a low back 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002& Supp. 2007); 
38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2003 and March 2005.  
The veteran was notified that he had to submit new and 
material evidence to reopen the claim, that is, evidence that 
was not redundant or cumulative of evidence previously 
considered in deciding the claim, and evidence that related 
to an unestablished fact necessary to substantiate claim.  
Although the copy of the document is not in the file, the 
VCAA notice included an enclosure, What Evidence Must Show, 
that is, generally the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  Here the Board 
is relying on the presumption of regularity of the 
administrative process in the absence of clear evidence to 
the contrary that the enclosure was sent to the veteran.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The veteran was 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was asked to submit any evidence 
in his possession that pertained to the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and the provision for an effective 
date); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim). 

To the extent that notice of the degree of disability 
assignable and the provision for an effective dated were not 
provided, as the application to reopen the claim of service 
connection is denied, no disability rating or effective date 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice the claim 
was readjudicated as evidenced by the supplemental statement 
of the case, dated in May 2005.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the application to reopen the claim 
of service is denied, there is no duty to assist the veteran 
by obtaining a VA medical examination or medical opinion.  As 
the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a decision dated in May 1999, the Board denied the claim 
of service connection for a back disability, claimed as a low 
back injury, on the basis that there was no competent medical 
evidence of a nexus between the post-service low back 
disability and an injury or disease incurred in or aggravated 
by service.  The Board decision of May 1999, denying the 
claim of service connection for a back disability, claimed as 
a low back injury, is final.  38 U.S.C.A. § 7104(b).

The pertinent evidence of record at the time of the Board's 
decision in May 1999 is summarized as follows:   

The service medical records show that in September 1987 the 
veteran complained of low back pain after physical training 
and in conjunction with gastrointestinal symptoms.  The final 
diagnosis over the course of two days of evaluation was viral 
gastroenteritis.  On separation examination in April 1988, 
there was no finding of any low back abnormality.  

After service on VA examination in June 1991, history 
included a back injury in 1987 in service and at work in 
December 1990.  The diagnosis was lower back injury, twice, 
residual constant disabling pain and numbness on the entire 
left side of the body.  On VA neurological examination, there 
was no objective sign of motor weakness or sensory loss. 

Records associated with the veteran's claim for Workers' 
Compensation show that in December 1990 at work the veteran 
sustained a back injury, when boxes fell on him.  The 
pertinent finding was work-related lumbar myofascial 
syndrome.  In April 1991, when the veteran was seen by an 
orthopedic surgeon, the impression was musculoligamentous 
strain with superimposed myofascial syndrome of the lumbar 
spine.

VA records disclose that in September 1992 the veteran 
complained of severe lower back pain of 2 years' duration, 
and the impression was lumbar strain.  In January 1993, the 
veteran complained of severe low back pain, and he stated 
that he hurt his back two years previously.  In March 1993, 
the veteran complained of low back pain since 1987. 

In October 1992, the veteran testified that he injured his 
back in service in July 1987 while training when he fell into 
a hole, and the person behind him landed on his back, and in 
1990 he injured his back at work. 

In December 1996, the veteran reiterated his previous 
testimony, and he testified that he had no injuries from the 
time he left service until the accident in 1990. 

The Current Application to Reopen 

Although a prior Board decision is final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

In September 2003, the veteran applied to reopen the claim of 
service connection. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



The Additional Evidence and Analysis

The additional evidence consists of the following:

VA records from September 2000 to June 2001 show that the 
veteran was followed for low back pain, and there was a 10 
year history of chronic low back pain.  The VA records are 
cumulative evidence, that is, the evidence supports a fact 
previously established and considered by the Board, namely, 
post-service chronic low back pain.  Cumulative evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156(a). 

In February 2005, the Social Security Administration denied 
the veteran's application for disability benefits due to back 
problems.  The evidence is not new and material because it 
does not relate to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a nexus between 
chronic low back pain and an injury or disease or service 
origin. 

In several statements, the veteran related his current low 
back disability to service.  The veteran's statements are 
also cumulative of statements the veteran previously made at 
hearings in 1992 and 1996 and previously considered by the 
Board.  And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156.  Also, lay assertions of medical causation, which is 
not capable of lay observation, cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993)

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened.  38 U.S.C.A. 
§ 5108.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a back injury is 
not reopened, and the appeal is denied.

REMAND

As for the application to reopen the claim of service 
connection for double vision, no document satisfies the VCAA 
notice requirements.  Accordingly to ensure procedural due 
process, the claim is REMANDED for the following action:

1. Ensure VCAA notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. App. 
1 (2006) (new and material evidence needed 
to reopen the claim of service connection 
for double vision, as well as, the 
evidence to establish the underlying 
claim).

2. After the development has been 
completed, adjudicate the application to 
reopen the claim of service connection for 
double vision.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


